Judgment was entered in the Supreme Court,
Per Curiam.
This case does not differ in the least degree from that of Overton v. Tyler etal., 3 Barr 346; in which it was held that such a judgment note was not a negotiable instrument under the law merchant. Indeed the note in this instance has some provisions in it not in that in Overton v. Tyler. The reference made by Read, J., in Zimmerman v. Anderson, 17 P. F. Smith 421, to the case of Osborn v. Hanley, 19 Ohio 130, was arguendo and only to show how far the rule as to non-negotiable paper had been relaxed in other states. But he clearly did not intend to admit its authority, for he proceeded to distinguish the case before him from our own case of Overton v. Tyler, without questioning the authority of the latter. The note in this case was not negotiable by reason of the warrant of attorney contained in it.
Judgment affirmed.